Title: From George Washington to Lambert, 31 May 1789
From: Washington, George
To: Lambert, ——



Sir,
New York May 31st 1789.

I have received your letter of the 26th—and must inform you, that however desireous I may be to releive the wants of those who have served this country in a military or civil line—Yet the multiplicity of these applications would put it beyond the reach of my private fortune to gratify them—and as I receive no emoluments for my public services—and the expences which I have necessarily incurred by my late engagements in public life being all advanced by myself, you will readily perceive that it is not in my power to comply with your request. I am Sir &ca
